Citation Nr: 0736298	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  04-10 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from June 1969 to January 
1972 and from April 1972 to May 1974.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The case was remanded by the Board in October 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the record shows that at the time the veteran's 
case was returned for additional development any disability 
determination of the Social Security Administration (SSA) and 
the medical records underlying the determination were to be 
obtained.  While the record shows that the veteran was 
recently reevaluated for continued SSA benefits neither the 
medical records utilized at that time nor were those used 
earlier by SSA associated with the claims file.  A remand by 
the Board "confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand 
orders."  Stegall v. West, 11 Vet. App. 268 (1998).  The 
medical records must be obtained prior to appellate 
consideration.  The prior remand indicates they were 
requested but not received.  In the case of Federal records 
regulations provided that they must be requested until it is 
certified that they can not be provided, with a reason given.  
In this case, no such certification was made and no 
additional request was indicated.

In September 2007 correspondence, the veteran requested a 
hearing by way of either a travel board or video conference 
hearing, whichever can be scheduled first.  If, after 
adjudication following the association of the SSA records, 
the claim remains in appeal status, the first available 
hearing should be afforded the veteran.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must obtain copies of all 
medical evidence utilized by SSA in the 
January 2007 disability determination.  If 
these records cannot be obtained, SSA must 
be asked to certify that the records can 
not be provided, and asked to provide a 
reason why.  Such documentation should be 
set forth in the claims folder.

2.  Thereafter, the RO/AMC should 
readjudicate the issues on appeal.  (If no 
additional evidence is received, after the 
reason is given, readjudication need not be 
undertaken and paragraph 3 should be carried 
out.)  If the determination remains 
unfavorable to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken on 
the claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered.  The veteran should 
be given an opportunity to respond to the 
SSOC prior to returning the case to the Board 
for further review.

3.  If the claim remains in appeal 
status, the RO/AMC should arrange for 
the veteran to attend a video-
conference or travel board hearing, 
whichever can be scheduled first.  The 
claim should then be returned to the 
Board after compliance with all 
applicable laws and regulations.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006
).



